Judgment unanimously affirmed, without costs. Memorandum: The record adequately supports the determination of the trial court which granted respondent wife a divorce from appellant husband on the ground of his cruel and inhuman treatment. There was no factual basis to support the husband’s counterclaim for the same relief and it was, therefore, properly dismissed (see Hessen v Hessen, 33 NY2d 406). We have considered the other issues raised on this appeal and find them without merit. (Appeal from judgment of Oneida Supreme Court—divorce.) Present —Marsh, P. J., Moule, Cardamone, Simons and Goldman, JJ.